McBRIDE, Judge.
New Hampshire Insurance Company appeals from a judgment against it in favor of S. D’Antoni, Inc., for $668 and in favor of Liberty Mutual Insurance Company (D’Antoni’s partial subrogee) for $2,760.54 for damages to the tractor-trailer unit which was involved in the accident discussed in an opinion and decree handed down this day by us in the matter of Louisiana Power & Light Company v. Thornton, La.App., 185 So.2d 29.
For the reasons stated in the said opinion,
The judgment appealed from is affirmed.
Affirmed.